Exhibit 10.37

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between MEDNAX SERVICES, INC., a Florida corporation (“Employer”) and DAVID A.
CLARK (“Employee”) effective as the Effective Date.

RECITALS

WHEREAS, Employer is presently engaged in “Employer’s Business” as defined on
Exhibit A hereto; and

WHEREAS, Employee has previously served in various management positions with the
Employer, it’s predecessor company and their affiliates, and is receiving a
promotion to Chief Operating Officer of Employer as of the Effective Date of
this Agreement; and

WHEREAS, Employer and Employee previously entered in an Employment Agreement
dated February 12, 2018 (the “Prior Employment Agreement”), which will be
superseded in its entirety upon the execution of this Agreement; and

WHEREAS, Employer desires to continue to employ Employee and benefit from
Employee’s contributions to Employer; and

WHEREAS, in order to induce Employer to enter into this Agreement on the terms
and conditions set forth herein (including an increase in compensation over what
was provided under the Prior Employment Agreement), and disclose its trade
secrets and confidential information in connection with Employee’s employment by
Employer and award from time to time equity based compensation, Employee hereby
agrees to be bound by the terms of this Agreement, including the arbitration,
non-competition and related restrictive covenants set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

1. Employment.

1.1. Employment and Term. Employer hereby agrees to employ Employee and Employee
hereby agrees to serve Employer on the terms and conditions set forth herein for
an “Initial Term” commencing February 12, 2019 (the “Effective Date”) and
continuing for a period of three (3) years, unless sooner terminated as
hereinafter set forth. Thereafter, the employment of Employee hereunder shall
automatically renew for successive one (1) year periods until terminated in
accordance herewith. The Initial Term and any automatic renewals shall be
referred to as the “Employment Period.”

1.2. Duties of Employee. During the Employment Period, Employee shall serve as
Chief Operating Officer for Employer and perform such duties as are customary to
the position Employee holds or as may be assigned to Employee from time to time
by Employee’s supervisor



--------------------------------------------------------------------------------

(“Employee’s Supervisor”); provided, that such duties as assigned shall be
customary to Employee’s role as an officer of Employer. Employee’s employment
shall be full-time and as such Employee agrees to devote substantially all of
Employee’s attention and professional time to the business and affairs of
Employer. Employee shall perform Employee’s duties honestly, diligently,
competently, in good faith and in the best interest of Employer. Employee will
devote best efforts to the promotion of the goodwill of Employer and of its
employees and affiliates. During the Employment Term, Employer shall promote the
proficiency of Employee by, among other things, providing Employee with
Confidential Information, specialized professional development programs, and
information regarding the organization, administration and operation of
Employer. During the Employment Period, Employee agrees that Employee will not,
without the prior written consent of Employer (which consent shall not be
unreasonably withheld), serve as a director on a corporate board of directors or
in any other similar capacity for any institution other than Employer. During
the Employment Period, it shall not be a violation of this Agreement to
(i) serve on civic or charitable boards or committees, or (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, so long as
such activities have been approved by Employer’s General Counsel and do not
interfere with the performance of Employee’s responsibilities as an employee of
Employer in accordance with this Agreement, including the restrictions of
Section 8 hereof.

1.3. Place of Performance. Employee shall be based at Employer’s offices located
in Sunrise, Florida, except for required travel relating to Employer’s Business.

2. Base Salary and Performance Bonus.

2.1. Base Salary. Employee shall be paid an annual base salary as determined by
Employee’s supervisor from time to time (the “Base Salary”), payable in
installments consistent with Employer’s customary payroll schedule and subject
to applicable withholding for taxes and other Employee directed withholdings.
Any increase to Employee’s Base Salary that is approved by Employee’s Supervisor
shall become Employee’s new Base Salary for purposes of this Agreement.

2.2. Performance Bonus. Employee shall be eligible for an annual bonus in
accordance with the incentive programs approved from time to time by the
Compensation Committee, which programs shall contemplate a target bonus payment
of at least the amount set forth on Exhibit B (the “Performance Bonus”) based
upon the fulfillment of reasonable performance objectives set by the
Compensation Committee. Except in the situations described in Sections 5.2, 5.3,
5.4, 5.5 and 5.7, the Performance Bonus shall only be payable to Employee if
Employee is employed with Employer as of the date that the Performance Bonus is
paid by Employer. Each Performance Bonus shall be paid in the calendar year
immediately following the calendar year in which it is earned, as soon as
practicable after the audited financial statements for Employer for the year for
which the bonus is earned have been released; provided, however, that if
calculation of Employee’s Performance Bonus is not administratively practicable
due to events beyond the control of Employer, then Employer may delay payment of
the Performance Bonus provided that the payment is made during the first taxable
year of Employee in which the calculation of the amount of the payment is
administratively practicable.

 

2



--------------------------------------------------------------------------------

3. Benefits.

3.1. Expense Reimbursement. Employer shall promptly reimburse Employee for all
out-of-pocket expenses reasonably incurred by Employee during the Employment
Period on behalf of or in connection with Employer’s Business pursuant to the
reimbursement standards and guidelines of Employer in effect from time to time.
Employee shall account for such expenses and submit reasonable supporting
documentation to Employer in accordance with Employer’s policies in effect from
time to time.

3.2 Employee Benefits. During the Employment Period, Employee shall be entitled
to participate in such health, welfare, disability, retirement savings and other
fringe benefit plans and programs (subject to the terms and conditions of such
plans and programs) as may be provided from time to time to employees of
Employer and to the extent that such plans and programs are applicable to other
similarly situated employees of Employer.

3.3. Leave Time. During the Employment Period, Employee shall be entitled to
paid vacation and leave days each calendar year in accordance with the leave
policies established by Employer from time to time, but in no event less than
thirty-eight (38) days per year. Any leave time not used during each fiscal year
of Employer may be carried over into the next year to the extent permitted by
Employer policy.

3.4 Equity Plans. During the Employment Period, Employee shall be eligible to
participate in MEDNAX, Inc.‘s Amended and Restated 2008 Incentive Compensation
Plan, as amended, or any other similar plan adopted by MEDNAX, Inc. (each an
“Equity Plan”) that provides for the issuance of stock options, stock
appreciation rights, restricted stock, deferred stock, bonus stock, awards
payable in stock or any other stock based award (each an “Equity Award”).
Employee’s stock-based award each year shall be determined by the Compensation
Committee of MEDNAX, Inc.’s Board of Directors based on Employee’s performance
and Employer’s performance during the immediately preceding year and shall be at
least the amount set forth on Exhibit B hereto. Every Equity Award made to
Employee shall be subject to the terms and conditions of this Agreement, the
applicable award agreement and the terms of the Equity Plan. Employee shall also
be eligible to participate in MEDNAX, Inc.’s non-qualified employee stock
purchase plan and any successor plan. Employee acknowledges Employee’s
participation in the Equity Plan pursuant to this Section 3 is sufficient
consideration for Employee to enter into this Agreement, including the
restrictive covenants set forth in Section 8 below.

4. Termination.

4.1. Termination for Cause. Employer may terminate Employee’s employment under
this Agreement for Cause. As used in this Agreement, the term “Cause” shall mean
the occurrence of any of (i) Employee’s engagement in (A) willful misconduct
resulting in material harm to Mednax or Employer, or (B) gross negligence;
(ii) Employee’s conviction of, or pleading nolo contendere to, a felony or any
other crime involving fraud, financial misconduct, or misappropriation of
Employer’s assets; (iii) Employee’s willful and continual failure, after written
notice from Employee’s Supervisor or the Board to (A) perform substantially his
employment

 

3



--------------------------------------------------------------------------------

duties consistent with his position and authority, or (B) follow, consistent
with Employee’s position, duties, and authorities, the reasonable lawful
mandates of Employee’s Supervisor or the Board; (iv) Employee’s failure or
refusal to comply with a reasonable policy, standard or regulation of Employer
in any material respect, including but not limited to Employer’s sexual
harassment, other unlawful harassment, workplace discrimination or substance
abuse policies; or (v) Employee’s breach of Section 8.4 of this Agreement. No
act or omission shall be deemed willful or grossly negligent for purposes of
this definition if taken or omitted to be taken by Employee in a good faith
belief that such act or omission to act was in the best interests of Employer or
Mednax or if done at the express direction of the Board of Directors of Mednax.
The termination date for a termination of Employee’s employment under this
Agreement pursuant to this Section 4.1 shall be the date specified by Employer
in a written notice to Employee of finding of Cause, which may not be
retroactive. Upon termination of Employee’s employment under this Agreement
pursuant to Section 4.1, Employee shall be entitled to compensation in
accordance with and subject to, the provisions of Section 5.1 hereof.

4.2. Disability. Employer may terminate Employee’s employment under this
Agreement upon the Disability (as defined below) of Employee. Subject to the
requirements of applicable law, Employee shall be deemed to have a “Disability”
for purposes of this Agreement in the event of (i) Employee’s inability to
perform Employee’s duties hereunder, with or without a reasonable accommodation,
as a result of physical or mental illness or injury, and (ii) a determination by
an independent qualified physician selected by Employer and acceptable to
Employee (which acceptance shall not be unreasonably withheld) that Employee is
currently unable to perform such duties and in all reasonable likelihood such
inability will continue for a period in excess of an additional ninety (90) or
more days in any one hundred twenty (120) day period. The termination date for a
termination of this Agreement pursuant to this Section 4.2 shall be the date
specified by Employer in a notice to Employee, which date shall not be
retroactive. Upon any termination of this Agreement pursuant to this
Section 4.2, Employee shall be entitled to compensation and/or benefits in
accordance with, and subject to, the provisions of Section 5.2 hereof.

4.3. Death. Employee’s employment under this Agreement shall terminate
automatically upon the death of Employee, without any requirement of notice by
Employer to Employee’s estate. The date of Employee’s death shall be the
termination date for a termination of Employee’s employment under this Agreement
pursuant to this Section 4.3. Upon any termination of Employee’s employment
under this Agreement pursuant to this Section 4.3, Employee shall be entitled to
the compensation specified in Section 5.3 hereof.

4.4. Termination by Employer Without Cause. Employer may terminate Employee’s
employment without cause by giving Employee written notice of such termination.
The termination date shall be the date specified by Employer in such notice,
which may be up to ninety (90) days from the date of such notice. Upon any
termination of Employee’s employment under this Agreement pursuant to this
Section 4.4, Employee shall be entitled to compensation and/or benefits in
accordance with, and subject to, the provisions of Section 5.4 hereof.

 

4



--------------------------------------------------------------------------------

4.5. Termination by Employee Due to Poor Health. Employee may terminate
Employee’s employment under this Agreement upon written notice to Employer if
Employee’s health should become impaired to any extent that makes the continued
performance of Employee’s duties under this Agreement hazardous to Employee’s
physical or mental health or Employee’s life (regardless of whether such
condition would be deemed a Disability under any other Section of this
Agreement), provided that Employee shall have furnished Employer with a written
statement from a qualified doctor to that effect, and provided further that, at
Employer’s written request and expense, Employee shall submit to a medical
examination by an independent qualified physician selected by Employer and
acceptable to Employee (which acceptance shall not be unreasonably withheld),
which doctor shall substantially concur with the conclusions of Employee’s
doctor. The termination date shall be the date specified in Employee’s notice to
Employer, which date may not be earlier than thirty (30) days nor later than
ninety (90) days from Employer’s receipt of such notice. Upon any termination of
Employee’s employment under this Agreement pursuant to this Section 4.5,
Employee shall be entitled to compensation and/or benefits in accordance with,
and subject to, the provisions of Section 5.5 hereof.

4.6. Termination by Employee. Employee may terminate Employee’s employment under
this Agreement for any reason whatsoever upon not less than ninety (90) days
prior written notice to Employer. Upon receipt of such notice from Employee,
Employer may, at its option, require Employee to terminate employment at any
time in advance of the expiration of such ninety (90) day period. The
termination date under this Section 4.6 shall be the date specified by Employer,
but in no event more than ninety (90) days after Employer’s receipt of notice
from Employee as contemplated by this Section. Upon any termination of
Employee’s employment under this Agreement pursuant to this Section 4.6,
Employee shall be entitled to compensation and/or benefits in accordance with,
and subject to, the provisions of Section 5.6 hereof.

4.7. Termination by Employee for Good Reason. Employee may terminate Employee’s
employment hereunder for Good Reason. For purposes of this Section, “Good
Reason” shall mean:

(a) a decrease in Employee’s Base Salary;

(b) a decrease in Employee’s Performance Bonus opportunity as set forth on
Exhibit B or a failure of the Compensation Committee to approve an annual equity
grant within the guidelines set forth on Exhibit B; or

(c) within a twenty-four (24) month period after a Change in Control (as defined
below), Employee is either (i) assigned any position, duties, responsibilities
or compensation that is inconsistent with the position, duties, responsibilities
or compensation of Employee prior to such Change in Control, (ii) required to
report to any person other than the President or Chief Executive Officer of
Employer in place just prior to the Change in Control (unless Employee becomes
Chief Executive Officer of Employer or its equivalent and reports directly to
the Board, as defined below), or (iii) required to perform services under this
Agreement from another location more than twenty-five (25) miles from Employee’s
location prior to the Change in Control. For purposes of this Agreement, “Change
in Control” shall mean (i) the acquisition by a person or an entity or a group
of persons and entities, directly or indirectly, of more than fifty (50%)
percent of MEDNAX, Inc.’s common stock in a single transaction or a series of
transactions (hereinafter referred

 

5



--------------------------------------------------------------------------------

to as a “50% Change in Control”), (ii) a merger or other form of corporate
reorganization of MEDNAX, Inc. resulting in an actual or de facto 50% Change in
Control, or (iii) the failure of Applicable Directors (defined below) to
constitute a majority of MEDNAX, Inc.’s Board of Directors (the “Board”) during
any two (2) consecutive year period after the date of this Agreement (the
“Two-Year Period”). “Applicable Directors” shall mean those individuals who are
members of the Board at the inception of a Two-Year Period and any new director
whose election to the Board or nomination for election to the Board was approved
(prior to any vote thereon by the shareholders) by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the Two-Year Period at issue or whose election or nomination for
election during such Two-Year Period was previously approved as provided in this
sentence; or

(d) the assignment to Employee of any position inconsistent with the present
position Employee holds, or material diminution in Employee’s authority,
excluding for this purpose any isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by Employer promptly after receipt
of written notice; or

(e) the requirement by Employer that Employee be based in any office or location
outside of the metropolitan area where Employer’s present corporate offices are
located (it being understood that Employee may be presently based at another
location), except for travel reasonably required in the performance of
Employee’s duties.

(f) any other action or inaction that constitutes a material breach of this
Agreement by Employer.

If Employee desires to terminate Employee’s employment under this Agreement
pursuant to this Section, Employee must, within one hundred eighty (180) days
after the occurrence of events giving rise to the Good Reason, provide Employer
with a written notice describing the Good Reason in reasonable detail. If
Employer fails to cure the matter cited within thirty (30) days after the date
of Employee’s notice, then this Agreement shall terminate as of the end of such
thirty (30) day cure period, provided, however, that Employer may, at its
option, require Employee to terminate employment at any time in advance of the
expiration of such thirty (30) day cure period. If Employee terminates
Employee’s employment under this Agreement pursuant to this Section 4.7, then
Employee shall be entitled to compensation and/or benefits in accordance with,
and subject to, the provisions of Section 5.7 hereof.

5. Compensation and Benefits Upon Termination.

5.1. Cause. If Employee’s employment is terminated for Cause, Employer shall pay
Employee’s Base Salary through the termination date specified in Section 4.1 at
the rate in effect at the termination date. Upon payment of such amounts, plus
any amounts as may be due under Section 5.8 below, Employer shall have no
further obligation to Employee under this Agreement.

 

6



--------------------------------------------------------------------------------

5.2. Disability. In the event of Employee’s Disability, Employee shall continue
to receive Employee’s Base Salary for the first ninety (90) days of Disability.
If Employee’s employment is terminated pursuant to Section 4.2 in connection
with Employee’s Disability, Employee shall receive Employee’s monthly Base
Salary for a period of twelve (12) months after the termination date, plus a
bonus calculated in accordance with Section 5.11 and any amounts as may be due
under Section 5.8, 5.9 and 5.14.

5.3. Death. Upon Employee’s death during the Employment Period, Employer shall
pay to the person or entity designated by Employee in a notice filed with
Employer or, if no person is designated, to Employee’s estate any unpaid amounts
of Base Salary to the date of Employee’s death, plus any amounts as may be due
under Sections 5.8, 5.11 and 5.14 below. Any payments Employee’s spouse,
beneficiaries or estate may be entitled to receive pursuant to any pension plan,
employee welfare benefit plan, life insurance policy, or similar plan or policy
then maintained by Employer shall be determined and paid in accordance with the
written instruments governing the respective plans and policies. In the event of
Employee’s death during the Employment Period, Employer shall notify Employee’s
designee or estate of the Equity Awards held by Employee and the procedures
pursuant to which all vested stock options may be exercised and other Equity
Awards may be realized under the terms applicable to such awards.

5.4. Termination by Employer Without Cause. If Employer terminates Employee’s
employment in accordance with Section 4.4, then (i) Employer shall pay
Employee’s Base Salary through the termination date specified in Section 4.4 at
the rate in effect at such termination date, plus any amount due under
Sections 5.8 and 5.14 hereof; (ii) within thirty (30) days, pay Employee a bonus
calculated in accordance with Section 5.11 hereof; (iii) Employer shall continue
to pay Employee’s monthly Base Salary for a period of twenty-four (24) months
after the termination date; (iv) within thirty (30) days of the first
(1st) anniversary of the termination date, pay Employee an amount equal to 1.5x
Employee’s Average Annual Performance Bonus (as defined below); and (v) if
applicable, Employee shall vest into the Accelerated Awards (as defined below)
as set forth in Section 5.14 hereof. For purposes of this Agreement, “Average
Annual Performance Bonus” shall be equal to the average of the percentage of the
Performance Bonus target achieved by Employee for the three (3) full calendar
years prior to the termination date, and calculated based on Employee’s Base
Salary and target Performance Bonus in Employee’s current position. For
illustration purposes, if Employee earned 40%, 100% and 70% of Employee’s target
Performance Bonus in each of the three full calendar years prior to termination,
and Employee’s current target Performance Bonus was 100% of Base Salary, and
Base Salary was $450,000.00, then Employee’s Average Annual Performance Bonus
would equal $315,000.00. ((40%+ 100% + 70%) / 3 x 100% x $450,000.00 =
$315,000.00).

5.5. Termination by Employee Due to Poor Health. If Employee terminates
Employee’s employment under this Agreement pursuant to Section 4.5 hereof,
Employer shall pay to Employee any unpaid amounts of Base Salary to the
termination date specified in Section 4.5, plus any disability payments
otherwise payable by or pursuant to plans provided by Employer, plus any amounts
as may be due under Sections 5.8, 5.11 and 5.14 below.

5.6. Termination by Employee. If Employee’s employment under this Agreement
terminates pursuant to Section 4.6 hereof, Employer shall pay to Employee any
unpaid amounts of Base Salary to the termination date specified in Section 4.6,
plus any amounts as may be due under Section 5.8 below. In the event that the
termination date specified by Employer is less than ninety (90) days after the
date of Employer’s receipt of notice as contemplated by Section 4.6, then
Employer shall continue Employee’s Base Salary for a period of days equal to
ninety (90) minus the number of days from Employee’s notice to the termination
date.

 

7



--------------------------------------------------------------------------------

5.7. Termination for Good Reason. If Employee’s employment under this Agreement
is terminated pursuant to Sections 4.7(a), (b), (d), (e), or (f), then Employer
shall (i) pay Employee’s Base Salary through the termination date specified in
Section 4.7 at the rate in effect at such termination date, (ii) pay any amounts
as may be due under Sections 5.8, 5.11 and 5.14, and (iii) continue to pay
Employee’s Base Salary for a period of eighteen (18) months after the
termination date. If this Agreement is terminated pursuant to Section 4.7(c),
then Employer shall (i) pay Employee’s Base Salary through the termination date
specified in Section 4.7 at the rate in effect at such termination date,
(ii) pay any amounts as may be due under Sections 5.8, 5.11 and 5.14, and
(iii) continue to pay Employee’s Base Salary for a period of twenty-four
(24) months after the termination date.

5.8. Expense Reimbursement. Employee shall be entitled to reimbursement for
reasonable business expenses incurred prior to the termination date, subject,
however to the provisions of Section 3.1. Such reimbursement shall be made at
the times and in accordance with Employer’s normal procedures for
reimbursements.

5.9. Continuation of Benefit Plans. Employee shall be entitled to continuation
of health, medical, hospitalization and other similar health insurance programs
on the same basis as regular, full-time employees of Employer and their eligible
dependents during the period that Employee is receiving Base Salary payments
under Section 5 of this Agreement and, in all cases, as provided by any
applicable law. Following such period of continued benefit plan coverage,
Employee and each of his eligible dependents shall be entitled to elect for
continuation of coverage provided pursuant to Section 601 et. seq. of the
Employee Retirement Income Security Act of 1974, 29 USC §1101 (“COBRA”).

5.10 Period for Exercising Stock Options After Termination. Except as to
incentive stock options granted in accordance with Section 422 of the Internal
Revenue Code, after termination of Employee’s employment under this Agreement
for any reason other than pursuant to Section 4.1, Employee shall be allowed a
period of twelve months during which to exercise any vested options to purchase
MEDNAX, Inc.’s common stock or vested stock appreciation rights and realize any
other vested Equity Awards that may be granted or made under any Equity Plan;
provided, however, that in no event shall the period during which Employee may
exercise any vested stock option or vested stock appreciation right be extended
pursuant to this Section 5.10 to a date that is later than the earlier of
(i) the latest date upon which the stock right could have expired by its
original terms under any circumstances or (ii) the tenth (10th) anniversary of
the original date of grant of the stock right. In all other respects, the terms
of the applicable Equity Plan shall control the terms and conditions of any
Equity Awards.

5.11. Performance Bonus. In the situations described in Sections 5.2, 5.3, 5.4,
5.5 and 5.7, upon termination of this Agreement, Employee will be paid, solely
in consideration of services rendered by Employee prior to termination, a bonus
with respect to Employer’s fiscal year in which the termination date occurs,
equal to the Performance Bonus, if any, that would have

 

8



--------------------------------------------------------------------------------

been payable to Employee, based on Employee and Employer meeting certain goals
and objectives, for the fiscal year if Employee’s employment had not been
terminated, multiplied by the number of days in the fiscal year prior to and
including the date of termination and divided by three hundred sixty five (365).
The amount of the Post-Termination Performance Bonus paid in the situations
described in Sections 5.2, 5.3, 5.4 5.5 and 5.7 shall be determined in good
faith by Employer in its sole discretion at the time that Employer distributes
bonuses to similarly situated employees. Any amount payable under this
Section 5.11 shall be paid to Employee when Employer pays performance bonuses to
its eligible employees, which shall be in the calendar year following the
termination date of this Agreement. In addition, in the situations described in
Section 5.7, Employee will be paid, solely in consideration of services rendered
by Employee prior to termination, an additional bonus with respect to Employer’s
fiscal year in which the termination date occurs, equal to 1.5x the greater of
Employee’s Average Annual Performance Bonus (as defined in Section 5.4) or
Employee’s bonus for the year immediately preceding Employee’s termination. Such
additional bonus shall be payable to Employee within ninety (90) days of
Employee’s termination date pursuant to Section 4.7.

5.12. Section 409A Compliance.

(a) General. It is the intention of both Employer and Employee that the benefits
and rights to which Employee could be entitled in connection with termination of
employment comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If Employee or Employer believes, at any time, that any such benefit
or right does not so comply, it shall promptly advise the other and shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights such that they comply with Section 409A of the Code (with the most
limited possible economic effect on Employee and on Employer).

(b) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of Employee’s employment shall be
made unless and until Employee incurs a “separation from service”, within the
meaning of Section 409A.

(c) 6 Month Delay for Specified Employees.

(i) If Employee is a “specified employee”, then no payment or benefit that is
payable on account of Employee’s “separation from service”, as that term is
defined for purposes of Section 409A, shall be made before the date that is six
months after Employee’s “separation from service” (or, if earlier, the date of
Employee’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

 

9



--------------------------------------------------------------------------------

(ii) For purposes of this provision, Employee shall be considered to be a
“specified employee” if, at the time of his or her separation from service,
Employee is a “key employee”, within the meaning of Section 416(i) of the Code,
of Employer (or any person or entity with whom Employer would be considered a
single employer under Section 414(b) or Section 414(c) of the Code) any stock in
which is publicly traded on an established securities market or otherwise.

(iii) Unless otherwise required to comply with Section 409A, a payment or
benefit shall not be deferred pursuant to this provision if:

(x) it is not made on account of Employee’s “separation from service”, (y) it is
required to be paid no later than within 2 1⁄2 months after the end of the
taxable year of Employee in which the payment or benefit is no longer subject to
a “substantial risk of forfeiture”, as that term is defined for purposes of
Section 409A, or (z) the payment satisfies the following requirements: (A) it is
being paid or provided due to Employer’s termination of Employee’s employment
without Cause (Section 4.4) or Employee’s termination of employment after a
Change in Control for the reasons set forth in Section 4.7 hereof, (B) it does
not exceed two times the lesser of (1) Employee’s annualized compensation from
Employer for the calendar year prior to the calendar year in which the
termination of Employee’s employment occurs, and (2) the maximum amount of
compensation that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Employee’s employment
terminates, and (C) the payment is required under this Agreement to be paid no
later than the last day of the second calendar year following the calendar year
in which Employee incurs a “separation from service”.

(d) No Acceleration of Payments. Neither Employer nor Employee, individually or
in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount shall be paid prior to the earliest date on which it
may be paid without violating Section 409A.

(e) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Employee is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(f) Reimbursements and In-Kind Benefits.

(i) Any reimbursements by Employer to Employee of any eligible expenses pursuant
to Section 3.1 or 5.8 of this Agreement, that are not excludible from Employee’s
income for Federal income tax purposes (“Taxable Reimbursements”) shall be made
on or before the last day of the taxable year of Employee following the year in
which the expense was incurred.

 

10



--------------------------------------------------------------------------------

(ii) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to Employee under this Agreement, during any taxable
year of Employee shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of Employee.

(iii) The right to Taxable Reimbursements, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

5.13. Release. Employer shall provide Employee with a general release in the
form attached as Exhibit C (subject to such modifications as Employer may
reasonably request) within seven (7) days after Employee’s termination
date. Payments or benefits to which Employee may be entitled pursuant to this
Section 5 (other than any accrued but unpaid Base Salary and employee benefits
as of the end of the Employment Period) (the “Severance Amounts”) shall be
conditioned upon Employee executing the general release within 21 days after
receiving it from Employer and the general release becoming irrevocable upon the
expiration of 7 days following the Employee’s execution of it. Payment of the
Severance Amounts shall be suspended during the period (the “Suspension Period”)
that begins on Employee’s termination date and ends on the date (“Suspension
Termination Date”) that is thirty-five (35) days after Employee’s termination
date; provided, however, that this suspension shall not apply, and Employer
shall be required to provide, any continued health insurance coverage that would
be required under Section 5.9 hereof during the Suspension Period. If Employee
executes the general release and the general release becomes irrevocable by no
later than the Suspension Termination Date, then payment of any Severance
Amounts that were suspended pursuant to this provision shall be made in the
first payroll period that follows the Suspension Termination Date, and any
Severance Amounts that are payable after the Suspension Termination Date shall
be paid at the times provided in Section 5.

5.14. Vesting of Incentive Awards. Notwithstanding any contrary provision in
this Agreement or any Equity Plan then maintained by MEDNAX, Inc.:

(a) all Equity Awards granted to Employee by MEDNAX, Inc. prior to termination
of this Agreement shall continue to vest until fully vested following a
termination of Employee’s employment pursuant to Section 4.2, 4.3, and 4.5, and,
following a termination of Employee’s employment pursuant to Sections 4.4 or 4.7
shall become fully vested, non-forfeitable, and if applicable, exercisable; and

(b) in the event of a Change in Control after the date of this Agreement:

(i) if, prior to the one (1) year anniversary of the effective date of such
Change in Control, the employment by MEDNAX, Inc. or its affiliates or
successors of both Roger J. Medel, M.D. and Joseph M. Calabro is terminated for
any reason, or they both no longer hold the positions they held just prior to
the Change in Control (and neither holds the top executive position in the
company), then the Equity Awards granted to the Employee that are outstanding
(the “Accelerated Awards”) shall become fully vested and payable to the Employee
on

 

11



--------------------------------------------------------------------------------

the first anniversary of the effective date of such Change in Control; provided,
however, that any portion of the Accelerated Awards that is scheduled to become
vested and payable pursuant to its terms prior to the first anniversary of such
Change in Control shall become vested and payable to the Employee pursuant to
its terms; and

(ii) if, after the one (1) year anniversary of the effective date of such Change
in Control, the employment by MEDNAX, Inc. or its affiliates or successors of
both Roger J. Medel, M.D. and Joseph M. Calabro is terminated for any reason, or
they both no longer hold the positions they held just prior to the Change in
Control (provided that neither holds the top executive position in the company),
then the Accelerated Awards shall become fully vested and payable to the
Employee on the one (1) year anniversary of the termination date, or date of the
change in position of Roger J. Medel, M.D. or Joseph M. Calabro, whichever
termination date or date in change of position is later; provided, however, that
any portion of the Accelerated Awards that is scheduled to become vested and
payable pursuant to its terms prior to the one (1) year anniversary of such
termination date or date of change in position shall become vested and payable
to the Employee pursuant to its terms;

provided in the case of both clauses (i) and (ii) above, that the Employee
remains in Continuous Service (as defined in the applicable Equity Plan) from
the date of this Agreement through the date on which such Accelerated Awards
would vest pursuant to clauses (i) or (ii) above, as applicable.

Notwithstanding anything to the contrary in this Agreement, the Equity Plans or
the Equity Awards, in the event of a Change in Control immediately following
which neither the common stock of MEDNAX, Inc. nor the common equity of its
successor, parent or subsidiary is listed for trading on a national securities
exchange (a “Going Private Transaction”), then all unvested Equity Awards
granted to the Employee shall be adjusted so that in lieu of the Employee’s
right to receive shares of common stock of MEDNAX, Inc. pursuant to the terms of
such Equity Awards, the Employee shall be entitled to receive, for each share of
common stock of MEDNAX, Inc. that Employee would otherwise be entitled to
receive pursuant to such Equity Awards, an amount of cash equal to the amount
per share of common stock of MEDNAX, Inc. paid to the shareholders of MEDNAX,
Inc. in such Going Private Transaction, as determined by the Compensation
Committee of the Board in its sole discretion, in each case consistent with the
vesting schedule of such Equity Awards and shall remain subject to the
acceleration provisions set forth in this Section 5.14.

6. Successors; Binding Agreement.

6.1. Successors. Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) acquiring a majority
of Employer’s voting common stock or any other successor to all or substantially
all of the business and/or assets of Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that Employer
would be required to perform it if no such succession had taken place and
Employee hereby consents to any such assignment. In such event, “Employer” shall

 

12



--------------------------------------------------------------------------------

mean Employer as previously defined and any successor to its business and/or
assets which executes and delivers the agreement provided for in this Section 6
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law. This Section shall not limit Employee’s ability
to terminate this Agreement in the circumstances described in Section 4.7 in the
event of a Change in Control.

6.2. Benefit. This Agreement and all rights of Employee under this Agreement
shall inure to the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Employee should die after the termination date and
amounts would have been payable to Employee under this Agreement if Employee had
continued to live, including under Section 5 hereof, then such amounts shall be
paid to Employee’s devisee, legatee, or other designee or, if there is no such
designee, Employee’s estate.

7. Conflicts with Prior Employment Contract. This Agreement constitutes the
entire agreement among the parties pertaining to the subject matter hereof, and
supersedes and revokes any and all prior or existing agreements, written or
oral, relating to the subject matter hereof, and this Agreement shall be solely
determinative of the subject matter hereof.

8. Restrictive Covenants; Confidential Information; Work Product; Injunctive
Relief.

8.1. No Material Competition. Employer and Employee acknowledge and agree that a
strong relationship and connection exists between Employer and its current and
prospective patients, referral sources, and customers as well as the hospitals
and healthcare facilities at which it provides professional services. Employer
and Employee further acknowledge and agree that the restrictive covenants
described in this Section are designed to enforce, and are ancillary to or part
of, the promises contained in this Agreement and are reasonably necessary to
protect the legitimate interests of Employer in the following: (1) the use and
disclosure of the Confidential Information as described in Section 8.4; (2) the
professional development activities described in Section 1.2; and (3) the
goodwill of the Employer, as promoted by Employee as provided in Section 1.2.
The foregoing listing is by way of example only and shall not be construed to be
an exclusive or exhaustive list of such interests. Employee acknowledges that
the restrictive covenants set forth below are of significant value to Employer
and were a material inducement to Employer in agreeing to the terms of this
Agreement. Employee further acknowledges that the goodwill and other proprietary
interest of Employer will suffer irreparable and continuing damage in the event
Employee enters into competition with Employer in violation of this Section.

Therefore, Employee agrees that, except with respect to services performed under
this Agreement on behalf of Employer, Employee shall not, at any time during the
Restricted Period (as defined below), for Employee or on behalf of any other
person, persons, firm, partnership, corporation or employer, participate or
engage in or own an interest in, directly or indirectly, any individual
proprietorship, partnership, corporation, joint venture, trust or other form of
business entity, whether as an individual proprietor, partner, joint venturer,
officer, director, member, employee, consultant, independent contractor,
stockholder, lender, landlord, finder, agent, broker, trustee, or in any manner
whatsoever, if such entity or its affiliates is engaged in, directly or
indirectly,

 

13



--------------------------------------------------------------------------------

“Employer’s Business,” as defined on Exhibit A hereto. Employee acknowledges
that, as of the date hereof, Employee’s responsibilities will include matters
affecting the businesses of Employer listed on Exhibit A. For purposes of this
Section 8, the “Restricted Period” shall mean the Employment Period plus
(i) eighteen (18) months in the event this Agreement is terminated pursuant to
Sections 4.1, (ii) thirty (30) months in the event the Agreement is terminated
pursuant to Section 4.4; (iii) thirty (30) months in the event the Agreement is
terminated pursuant to Section 4.7 following a Change in Control, and
(iii) twenty-four (24) months in the event the Agreement is terminated for any
other reason.

8.2. No Hire. Employee further agrees that Employee shall not, at any time
during the Employment Period and for a period of eighteen (18) months
immediately following termination of this Agreement for any reason, for Employee
or on behalf of any other person, persons, firm, partnership, corporation or
employer, intentionally, knowingly, or willingly employ, or intentionally,
knowingly, or willingly permit any company or business directly or indirectly
controlled by Employee to employ or otherwise engage (a) any person who is a
then current employee or independent contractor of Employer or one of its
affiliates, or (b) any person who was an employee or independent contractor of
Employer or one of its affiliates in the prior six (6) month period, or in any
manner seek to induce such persons to leave his or her employment or engagement
with Employer or one of its affiliates (including without limitation for or on
behalf of a subsequent employer of Employee).

8.3 Non-solicitation. Employee further agrees that Employee shall not, at any
time during the Employment Period and for a period of eighteen (18) months
immediately following termination of this Agreement for any reason, for Employee
or on behalf of any other person, persons, firm, partnership, corporation or
employer, solicit or accept business from or take any action that would
interfere with, diminish or impair the valuable relationships that Employer or
its affiliates have with (i) hospitals or other health care facilities with
which Employer or its affiliates have contracts to render professional services
or otherwise have established relationships, (ii) patients, (iii) referral
sources, (iv) vendors, (v) any other clients of Employer or its affiliates, or
(vi) prospective hospitals, patients, referral sources, vendors or clients whose
business Employee was aware that Employer or any affiliate of Employer was in
the process of soliciting at the time of Employee’s termination (including
potential acquisition targets).

8.4. Confidential Information. At all times during the term of this Agreement,
Employer shall provide Employee with access to “Confidential Information.” As
used in this Agreement, the term “Confidential Information” means any and all
confidential, proprietary or trade secret information, whether disclosed,
directly or indirectly, verbally, in writing or by any other means in tangible
or intangible form, including that which is conceived or developed by Employee,
applicable to or in any way related to: (i) patients with whom Employer has a
physician/patient relationship; (ii) the present or future business of Employer;
or (iii) the research and development of Employer. Without limiting the
generality of the foregoing, Confidential Information includes: (a) the
development and operation of Employer’s medical practices, including information
relating to budgeting, staffing needs, marketing, research, hospital
relationships, equipment capabilities, and other information concerning such
facilities and operations and specifically including the procedures and business
plans developed by Employer for use at the hospitals where Employer conducts its
business; (b) contractual arrangements

 

14



--------------------------------------------------------------------------------

between the Employer and insurers or managed care associations or other payors;
(c) the databases of Employer; (d) the clinical and research protocols of
Employer, including coding guidelines; (e) the referral sources of Employer;
(f) other confidential information of Employer that is not generally known to
the public that gives Employer the opportunity to obtain an advantage over
competitors who do not know or use it, including the names, addresses, telephone
numbers or special needs of any of its patients, its patient lists, its
marketing methods and related data, lists or other written records used in
Employer’s business, compensation paid to employees and other terms of
employment, accounting ledgers and financial statements, contracts and licenses,
business systems, business plan and projections, and computer programs. The
parties agree that, as between them, this Confidential Information constitutes
important, material, and confidential trade secrets that affect the successful
conduct of Employer’s business and its goodwill. Employer acknowledges that the
Confidential Information specifically enumerated above is special and unique
information and is not information that would be considered a part of the
general knowledge and skill Employee has or might otherwise obtain.

Notwithstanding the foregoing, Confidential Information shall not include any
information that (i) was known by Employee from a third party source before
disclosure by or on behalf of Employer, (ii) becomes available to Employee from
a source other than Employer that is not, to Employee’s knowledge, bound by a
duty of confidentiality to Employer, (iii) becomes generally available or known
in the industry other than as a result of its disclosure by Employee, or
(iv) has been independently developed by Employee and may be disclosed by
Employee without breach of this Agreement, provided, in each case, that the
Employee shall bear the burden of demonstrating that the information falls under
one of the above-described exceptions.

Employee agrees that the terms of this Agreement shall be deemed Confidential
Information for purposes of this Section. Employee shall keep the terms of this
Agreement strictly confidential and will not, without the prior written consent
of Employer, disclose the details of this Agreement to any third party in any
manner whatsoever in whole or in part, with the exception of Employee’s
representatives (such as tax advisors and attorneys) who need to know such
information.

Employee agrees that Employee will not at any time, whether during or subsequent
to the term of Employee’s employment with Employer, in any fashion, form or
manner, unless specifically consented to in writing by Employer, either directly
or indirectly, use or divulge, disclose, or communicate to any person, firm or
corporation, in any manner whatsoever, any Confidential Information of any kind,
nature, or description, subject to applicable law. The parties agree that any
breach by Employee of any term of this Section is a material breach of this
Agreement and shall constitute “cause” for the termination of Employee’s
employment hereunder. In the event that Employee is ordered to disclose any
Confidential Information, whether in a legal or a regulatory proceeding or
otherwise, Employee shall provide Employer with prompt written notice of such
request or order so that Employer may seek to prevent disclosure or, if that
cannot be achieved, the entry of a protective order or other appropriate
protective device or procedure in order to assure, to the extent practicable,
compliance with the provisions of this Agreement. In the case of any disclosure
required by law, Employee shall disclose only that portion of the Confidential
Information that Employee is ordered to disclose in a legally binding subpoena,
demand or similar order issued pursuant to a legal or regulatory proceeding.

 

15



--------------------------------------------------------------------------------

All Confidential Information, and all equipment, notebooks, documents,
memoranda, reports, files, samples, books, correspondence, lists, other written
and graphic records, in any media (including electronic or video) containing
Confidential Information or relating to the business of Employer, which Employee
shall prepare, use, construct, observe, possess, or control shall be and remain
Employer’s sole property (collectively “Employer Property”). Upon termination or
expiration of this Agreement, or earlier upon Employer’s request, Employee shall
promptly deliver to Employer all Employer Property, retaining none.

8.5. Ownership of Work Product. Employee agrees and acknowledges that (i) all
copyrights, patents, trade secrets, trademarks, service marks, or other
intellectual property or proprietary rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by Employee during the course of performing work for Employer and any other work
product conceived, created, designed, developed or contributed by Employee
during the term of this Agreement that relates in any way to Employer’s Business
(collectively, the “Work Product”), shall belong exclusively to Employer and
shall, to the extent possible, be considered a work made for hire within the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered a work made for hire owned exclusively by Employer,
Employee hereby assigns to Employer all right, title, and interest worldwide in
and to such Work Product at the time of its creation, without any requirement of
further consideration. Upon request of Employer, Employee shall take such
further actions and execute such further documents as Employer may deem
necessary or desirable to further the purposes of this Agreement, including
without limitation separate assignments of all right, title, and interest in and
to all rights of copyright and all right, title, and interest in and to any
inventions or patents and any reissues or extensions which may be granted
therefore, and in and to any improvements, additions to, or modifications
thereto, which Employee may acquire by invention or otherwise, the same to be
held and enjoyed by Employer for its own use and benefit, and for the use and
benefit of Employer’s successors and assigns, as fully and as entirely as the
same might be held by Employee had this assignment not been made.

8.6. Clearance Procedure for Proprietary Rights Not Claimed by Employer. In the
event that Employee wishes to create or develop, other than on Employer’s time
or using Employer’s resources, anything that may be considered Work Product but
to which Employee believes Employee should be entitled to the personal benefit
of, Employee agrees to follow the clearance procedure set forth in this Section.
Before beginning any such work, Employee agrees to give Employer advance written
notice and provide Employer with a sufficiently detailed written description of
the work under consideration for Employer to make a determination regarding the
work. Unless otherwise agreed in a writing signed by Employer prior to receipt,
Employer shall have no obligation of confidentiality with respect to such
request or description. Employer will determine in its sole discretion, within
thirty (30) days after Employee has fully disclosed such plans to Employer,
whether rights in such work will be claimed by Employer. If Employer determines
that it does not claim rights in such work, Employer agrees to so notify
Employee in writing and Employee may retain ownership of the work to the extent
that such work has been expressly disclosed to Employer. If Employer fails to so
notify Employee within such thirty (30) day period, then Employer shall be
deemed to have agreed that such work is not considered Work Product for purposes
of this Agreement. Employee agrees to submit for further review any significant
improvement, modification, or adaptation that could reasonably be related to
Employer’s Business so that it can be determined whether the improvement,
modification, or adaptation relates to the business or interests of Employer.
Clearance under this procedure does not relieve Employee of the restrictive
covenants set forth in this Section 8.

 

16



--------------------------------------------------------------------------------

8.7. Non-Disparagement. For a period of ten (10) years after the termination of
this Agreement, Employee will not, directly or indirectly, as an individual or
on behalf of a firm, corporation, partnership or other legal entity, make any
disparaging or negative comment to any other person or entity regarding Employer
or any of its affiliates, agents, attorneys, employees, officers and directors,
Employee’s work conditions or circumstances surrounding Employee’s separation
from Employer or otherwise impugn or criticize the name or reputation of
Employer, its affiliates, agents, attorneys, employees, officers or directors,
orally or in writing.

8.8. Review by Employee. Employee has carefully read and considered the terms
and provisions of this Section 8, and having done so, agrees that the
restrictions set forth in this Section 8 are fair and reasonably required for
the protection of the interests of Employer. In the event that any term or
provision set forth in this Section 8 shall be held to be invalid or
unenforceable by a court of competent jurisdiction, the parties hereto agree
that such invalid or unenforceable term(s) or provision(s) may be severed from
this Agreement without, in any manner, affecting the remaining portions hereof.
Without limiting other possible remedies available to Employer, Employee agrees
that injunctive or other equitable relief will be available to enforce the
covenants set forth in this Section, such relief to be without the necessity of
posting a bond. In the event that, notwithstanding the foregoing, any part of
the covenants set forth in this Section shall be held to be invalid, overbroad,
or unenforceable by an arbitration panel or a court of competent jurisdiction,
the parties hereto agree that such invalid, overbroad, or unenforceable
provision(s) may be modified or severed from this Agreement without, in any
manner, affecting the remaining portions of this Section 8 (all of which shall
remain in full force and effect). In the event that any provision of this
Section 8 related to time period or areas of restriction shall be declared by an
arbitration panel or a court of competent jurisdiction to exceed the maximum
time period, area or activities such arbitration panel or court deems reasonable
and enforceable, said time period or areas of restriction shall be deemed
modified to the minimum extent necessary to make the geographic or temporal
restrictions or activities reasonable and enforceable.

8.9. Survival. The provisions of this Section 8 shall survive the termination of
this Agreement and Employee’s employment with Employer. The provisions of this
Section 8 shall apply during the time Employee is receiving Disability payments
from Employer as a result of a termination of this Agreement pursuant to
Section 4.2 hereof. In the event of a breach of this Section 8 by Employee,
Employer retains the right to terminate any continuing payments to Employee
provided for in Section 5 of this Agreement. The provisions of this Section 8
are expressly intended to benefit and be enforceable by other affiliated
entities of Employer, who are express third party beneficiaries hereof. Employee
shall not assist others in engaging in any of the activities described in the
foregoing restrictive covenants.

9. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any alleged breach hereof shall be finally determined by a single
arbitrator, jointly selected by the Employee and Employer, provided that if
Employee and Employer are unable to agree upon a single arbitrator after
reasonable efforts, the arbitrator shall be an impartial arbitrator selected by

 

17



--------------------------------------------------------------------------------

the American Arbitration Association. Each party hereto shall share equally the
costs of the arbitrator, and the parties agree that the costs of arbitration
shall not be subject to reapportionment by the arbitrator; provided, however,
that if following a termination of Employee’s employment that follows a Change
in Control or if following a termination of Employee’s employment for Good
Reason that follows any person other than Roger J. Medel or Joseph M. Calabro
commencing service as the senior most executive officer of Mednax, Employee
seeks arbitration to enforce the terms of this Agreement, Employer shall bear
all costs associated with such arbitration, including but not limited to all
costs of the arbitrator, and shall reimburse Employee on a monthly basis for his
reasonable legal and other expenses, including all fees, incurred in connection
with any such arbitration. The arbitration proceedings shall be held in Sunrise,
Florida, unless otherwise mutually agreed by the parties, and shall be conducted
in accordance with the American Arbitration Association National Rules for the
Resolution of Employment Disputes then in effect. Judgment on the award rendered
by the arbitration panel may be entered and enforced by any court having
jurisdiction thereof. Any such arbitration shall be treated as confidential by
all parties thereto, except as otherwise provided by law or as otherwise
necessary to enforce any judgment or order issued by the arbitrators.

Notwithstanding anything herein to the contrary, if Employer or Employee shall
require immediate injunctive relief, then the party shall be entitled to seek
such relief in any court having jurisdiction, and if the party elects to do so,
the other party hereby consents to the jurisdiction of the state and federal
courts sitting in the State of Florida and to the applicable service of process.
Employee and Employer hereby waive and agree not to assert, to the fullest
extent permitted by applicable law, any claim that (i) they are not subject to
the jurisdiction of such courts, (ii) they are immune from any legal process
issued by such courts and (iii) any litigation or other proceeding commenced in
such courts is brought in an inconvenient forum. In the event that either party
hereto brings suit seeking injunctive relief, the party found to be at fault
shall pay all reasonable court costs and attorneys’ fees of the other, whether
such costs and fees are incurred in a court of original jurisdiction or one or
more courts of appellate jurisdiction. Notwithstanding the foregoing, in the
event that Employer brings suit against Employee seeking injunctive relief,
Employer agrees to advance all of Employee’s reasonable legal and other
expenses, including all fees, incurred by the Employee in connection with such
action, provided, however, that if Employer ultimately prevails in seeking
injunctive relief, Employee shall reimburse Employer all such advanced legal
fees and other expenses.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflict
of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Florida.

11. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

18



--------------------------------------------------------------------------------

If to Employer:

   If to Employee:

Mednax Services, Inc.

   David A. Clark

1301 Concord Terrace

   1301 Concord Terrace

Sunrise, FL 33323

   Sunrise, FL 33323

Attention: General Counsel

  

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

12. Benefits: Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns. Notwithstanding the foregoing, Employee may not assign the rights or
benefits hereunder without the prior written consent of Employer.

13. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or
area, which would cure such invalidity.

14. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

15. Damages. Nothing contained herein shall be construed to prevent Employer or
Employee from seeking and recovering from the other damages sustained by either
or both of them as a result of a breach of any term or provision of this
Agreement.

16. No Third Party Beneficiary. Except as provided in Section 8.9, nothing
expressed or implied in this Agreement is intended, or shall be construed, to
confer upon or give any person (other than the parties hereto and, in the case
of Employee, Employee’s heirs, personal representative(s) and/or legal
representative) any rights or remedies under or by reason of this Agreement. No
agreements or representations, oral or otherwise, express or implied, have been
made by either party with respect to the subject matter of this Agreement which
agreements or representations are not set forth expressly in this Agreement, and
this Agreement supersedes any other employment agreement between Employer and
Employee.

17. Assignment. This Agreement may be assigned by Employer upon notice to
Employee.

The remainder of this page has been left blank intentionally.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement this 12th day
of February, 2019, effective as of the Effective Date.

 

EMPLOYER:     EMPLOYEE: MEDNAX SERVICES, INC.     By:   /s/ Manuel Kadre     By:
  /s/ David A. Clark   Manuel Kadre       David A. Clark   Chairman,
Compensation Committee      

 

20



--------------------------------------------------------------------------------

EXHIBIT A

BUSINESS OF EMPLOYER

As of the date hereof, Employer, directly or through its affiliates, provides
professional medical services and all aspects of practice management services in
medical practice areas that include, but are not limited to, the following
(collectively referred to herein as “Employer’s Business”):

(1) Neonatology, including hospital well baby care;

(2) Maternal-Fetal Medicine, including general obstetrics services;

(3) Pediatric Cardiology;

(4) Pediatric Intensive Care, including Pediatric Hospitalist Care;

(5) Newborn hearing screening services;

(6) Pediatric Surgery;

(7) Pediatric Emergency Medicine;

(8) Anesthesiology, critical care medicine and pain management; and

(9) Radiology and Teleradiology.

References to Employer’s Business in this Agreement shall include such other
medical service lines, practice management services and other businesses in
which Employer is engaged during the Employment Period; provided, that to be
considered a part of Employer’s Business, Employer must have engaged in such
other service line, practice management service or other business at least six
(6) months prior to the termination date of this Agreement. For purposes of this
Exhibit A, businesses of Employer shall include the businesses conducted by
Employer’s subsidiaries, entities under common control and affiliates as defined
under Rule 144 of the Securities Act of 1933, as amended. Such affiliates shall
include the professional corporations and associations whose operating results
are consolidated with Employer for financial reporting purposes.

Notwithstanding the foregoing, Employer acknowledges and agrees to the following
exceptions and clarifications regarding the scope of Employer’s Business.

A. Hospital Services. Employer and Employee acknowledge that, as of the date
hereof, Employer does not currently operate hospitals, hospital systems or
universities. Nevertheless, the businesses of hospitals, hospital systems and
universities would be the same as Employer’s Business where such hospitals,
hospital systems or universities provide or contract with others to provide some
or all of the medical services included in Employer’s Business. Therefore, the
parties desire to clarify their intent with respect to the limitations on
Employee’s ability to work for or contract with others to provide services for a
hospital, hospital system or university during the Employment Period and during
the Restricted Period. Section 8.1 shall not be deemed to restrict Employee’s
ability to work for a hospital, hospital system or university if the hospital,
hospital system or university does not provide any of the medical services
included in Employer’s Business. Furthermore, even if a hospital, hospital
system or university provides medical services that are included in Employer’s
Business, Employee may work for such hospital,

 

21



--------------------------------------------------------------------------------

hospital system or university if Employee has no direct supervisory
responsibility for or involvement in the hospital’s, hospital system’s or
university’s medical services that are Employer’s Business. Finally, Employer
agrees that Employee may hold direct supervisory responsibility for or be
involved in the medical services of a hospital, hospital system or university
that are included in Employer’s Business so long as such hospital, hospital
system or university is located at least ten (10) miles from a medical practice
owned or operated by Employer or its affiliate. Subject to paragraph B below,
the provisions of this paragraph shall not apply to the extent that, after the
date hereof, Employer enters into the business of operating a hospital or
hospital system.

B. De Minimus Exception. Employer agrees that a medical service line (other than
those listed in items 1 through 9 above), practice management service or other
business in which Employer is engaged shall not be considered to be a part of
Employer’s Business if such medical service line, practice management service or
other business constitutes less than three percent (3%) of Employer’s annual
revenues.

C. It shall not be deemed to be a violation of Section 8.1 for Employee to:
(i) own, directly or indirectly, one percent (1%) or less of a publicly-traded
entity that has a market capitalization of $1 billion or more; (ii) own,
directly or indirectly, five percent (5%) or less of a publicly-traded entity
that has a market capitalization of less than $1 billion; or (iii) own, directly
or indirectly, less than ten percent (10%) of a privately-held business or
company, if Employee is at all times a passive investor with no board
representation, management authority or other special rights to control
operations of such business or company.

 

22



--------------------------------------------------------------------------------

EXHIBIT B

COMPENSATION

Performance Bonus: Target of One Hundred Percent (100%) of Employee’s Base
Salary with a Maximum Bonus potential of Two Hundred Percent (200%) of
Employee’s Base Salary

Equity Compensation: Employee’s annual equity compensation grant target amount
shall be at least $1.95 million, subject to the approval of the Compensation
Committee of the Board of Directors.

 

23



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RELEASE

GENERAL RELEASE OF CLAIMS

1. _______________ (“Employee”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Section 5.[ ] of
the Employment Agreement to which this release is attached as Exhibit C (the
“Employment Agreement”), does hereby release and forever discharge
_____________________ (“Employer”), its subsidiaries, affiliated companies,
successors and assigns, and its current or former directors, officers,
employees, shareholders or agents in such capacities (collectively with
Employer, the “Released Parties”) from any and all actions, causes of action,
suits, controversies, claims and demands whatsoever, for or by reason of any
matter, cause or thing whatsoever, whether known or unknown including, but not
limited to, all claims under any applicable laws arising under or in connection
with Employee’s employment or termination thereof, whether for discrimination,
harassment, retaliation, tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment.
Employee acknowledges that Employer encouraged him to consult with an attorney
of his choosing, and through this General Release of Claims encourages Employee
to consult with his attorney with respect to possible claims under the Age
Discrimination in Employment Act (“ADEA”) and that he understands that the ADEA
is a Federal statute that, among other things, prohibits discrimination on the
basis of age in employment and employee benefits and benefit plans. Without
limiting the generality of the release provided above, Employee expressly waives
any and all claims under ADEA that he may have as of the date hereof. Employee
further understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof. Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any actions to
enforce rights to receive any payments or benefits which may be due Employee
pursuant to Section 5.[ ] of the Employment Agreement, or under any of
Employer’s employee benefit plans, (ii) any rights or claims that may arise as a
result of events occurring after the date this General Release of Claims is
executed, (iii) any indemnification rights Employee may have as a former officer
or director of Employer or its subsidiaries or affiliated companies, (iv) any
claims for benefits under any directors’ and officers’ liability policy
maintained by Employer or its subsidiaries or affiliated companies in accordance
with the terms of such policy, and (v) any rights as a holder of equity
securities of Employer.

2. Employee represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Employee pursuant to paragraph 1 hereof (a
“Proceeding”).

 

24



--------------------------------------------------------------------------------

3. Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement or any other agreement between Employer and Employee shall prevent
Employee from filing a charge, sharing information and communicating in good
faith, without prior notice to the Company, with any federal government agency
having jurisdiction over the Company or its operations, and cooperating in any
investigation by any such federal government agency; However, to the maximum
extent permitted by law, Employee agrees that if such an administrative claim is
made, Employee shall not be entitled to recover any individual monetary relief
or other individual remedies.

4. Employee hereby acknowledges that Employer has informed him that he has up to
twenty-one (21) days to sign this General Release of Claims and he may knowingly
and voluntarily waive that twenty-one (21) day period by signing this General
Release of Claims earlier. Employee also understands that he shall have seven
(7) days following the date on which he signs this General Release of Claims
within which to revoke it by providing a written notice of his revocation to
Employer.

5. Employee acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida applicable to contracts made and to be performed entirely within such
State.

6. Employee acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

7. This General Release of Claims shall take effect on the eighth day following
Employee’s execution of this General Release of Claims unless Employee’s written
revocation is delivered to Employer within seven (7) days after such execution.

 

 

 

 

_______________, 20__

 

25